THE COURT.
This is a companion case to the action of Davis v. Chipman
(S.F. No. 13122), ante, p. 609 [293 P. 40], this day decided. In that action the facts involved in the present action are fully set forth as well as the nature of the plaintiff's demand. It is not necessary to repeat them here. [1] Upon the authority ofDavis v. Chipman, supra, the judgment herein is reversed.
Rehearing denied.
Shenk, J., and Preston, J., dissented. *Page 669 
 APPENDIX. BEFORE THE JUSTICES OF THE SUPREME COURT OF THE STATE OF CALIFORNIA.